Title: To James Madison from Michael Leib, 18 April 1811
From: Leib, Michael
To: Madison, James


Sir,
Philadelphia April 18th. 1811
I just learned, that a vacancy has occurred in the office of Commissioner of loans, by the death of General Moylan, and take the liberty to suggest to you, that the office would be acceptable to me.
My political pursuits, at the expence of my profession, as you will readily imagine, have not improved my fortune; and after a long time spent in the public service, I am compelled to look about me, to provide for an increasing family. The emoluments of this office are small; but to a man who can content himself with a sufficiency to render him comfortable, and whose ambition is limited to narrow bounds, they may afford him some solace for long and uninterrupted service.
Allow me to request that this letter may be considered as confidential. Accept, Sir, the assurance of my respect and regard
M Leib
